 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    YASIR MEHMOOD,                                    Case No. 1:18-cv-01037-JDP
12                       Petitioner,                    ORDER TRANSFERRING CASE
13           v.
14    UNITED STATES,
15                       Respondent.
16

17          Petitioner Yasir Mehmood, a defendant in a criminal case pending before this court’s

18   Sacramento division, submitted two copies of a petition for a writ of coram nobis, filing one copy

19   with the court’s Sacramento division and another with the Fresno division. See ECF No. 1;

20   United States v. Mehmood, No. 2:12-cr-00154, ECF No. 514 (E.D. Cal. Sep. 20, 2018). He seeks

21   to vacate his guilty plea, claiming ineffective assistance of counsel in his criminal case, No. 2:12-

22   cr-00154, before the Honorable John A. Mendez, United States District Judge. See ECF No. 1 at

23   1. The Sacramento division has already set a hearing in petitioner’s criminal case for various

24   matters pending in petitioner’s criminal case. No. 2:12-cr-00154, ECF No. 520. It appears that

25   petitioner mistakenly filed a duplicative petition of a writ of coram nobis in Fresno. Accordingly,

26   we will transfer this case to the Sacramento division. See Local Rule 120(d), (f).

27          Order

28          1. This action is transferred to the United States District Court for the Eastern District of
                                                       1
 1               California sitting in Sacramento.
 2            2. All future filings shall reference the new Sacramento case number assigned and must
 3               be filed at:
                                     United States District Court
 4                                   Eastern District of California
                                     501 “I” Street, Suite 4-200
 5                                   Sacramento, CA 95814.

 6
     IT IS SO ORDERED.
 7

 8   Dated:      May 20, 2019
 9                                                    UNITED STATES MAGISTRATE JUDGE

10

11

12            No. 202

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
